ON REHEARING
The defendant Island Flying Service has filed a motion for rehearing, a motion for rehearing en banc, and a motion to certify. We deny the motion for rehearing, but modify our opinion to note that there was other evidence in the record to support the plaintiff’s negligent hiring claim besides the employee’s prior military prison record. Indeed, the defendant itself had fired the subject employee on two prior occasions and thereafter negligently rehired and retained him prior to the sued-upon aircraft theft. Plainly, there was ample evidence to send the negligent hiring claim to the jury. We further decline to grant the remaining motions.